Citation Nr: 1613386	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-39 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hand disability, to include as secondary to service-connected fracture of the navicular bone of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1981 to August 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter was previously remanded by the Board in May 2014 for an additional examination.  Specifically, the Board found the prior January 2008 examination to be inadequate, not addressing the issue of causation of the right hand disability as well as not discussing the degenerative changes noted in x-rays from the January 2008 VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In satisfaction of the Board's May 2014 remand, a VA examination was performed in June 2014.  The VA examiner diagnosed the Veteran with possible old fracture of the proximate first phalanx asymptomatic on the right side.  Reference was also made to an X-ray that showed arthritis of the right hand as well as degenerative changes at the first carpometacarpal joint, which is the base of the thumb. 

However, later in the examination, the examiner indicated the Veteran has no right hand disability.  Because no right hand disability was later identified, the examiner did not provide an opinion as to whether it is at least as likely as not that the Veteran's right hand first phalanx diagnosis was caused by or related to his service, as instructed in the May 2014 Board remand.  Similarly, the examiner did not offer an opinion as to whether the Veteran's right hand first phalanx diagnosis was caused or aggravated by his service-connected fracture of the navicular bone of the right wrist, as also instructed in the May 2014 Board remand.  He also failed to address the etiology of the right hand arthritis or degenerative changes at the first carpometacarpal joint.  In light of the conflicting diagnoses and resulting lack of medical opinions provided, the Board finds another remand is necessary prior to adjudication of this claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (in-patient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for a supplemental opinion to be provided by the June 2014 examiner.  The claims file must be provided to the examiner for review in conjunction with the opinion and the examiner must indicate whether the claims file was reviewed.  The appropriate examiner is asked to accomplish the following:

	a.  Provide a supplemental opinion clarifying whether the Veteran has a present diagnosis in his right hand.  The examiner should address the clinical significance, if any, of the 2014 X-ray report that revealed degenerative arthritis of the hand, degenerative changes at the first carpometacarpal joint, and possible old fracture of the proximate first phalanx.

	b.  If a present diagnosis is found in the Veteran's right hand, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right hand disability had onset during active service, was directly caused by his active service, or is otherwise related thereto.

	c.  If the answer to (b) is no, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right hand disability was proximately due to or the result of the service-connected disability of fracture of the navicular bone of the right wrist.

	d.  If the answers to (b) and (c) are no, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right hand disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected fracture of the navicular bone of the right wrist.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the right hand disability before the onset of the aggravation.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

